Citation Nr: 0431660	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1971 to 
April 1973.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This rating decision denied the 
veteran's claim of entitlement to service connection for 
residuals - including strabismic amblyopia - of an injury 
to his left eye.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  There is no persuasive medical evidence of record 
indicating the veteran has current residuals of a left eye 
injury, which are causally or etiologically related to his 
service in the military.


CONCLUSION OF LAW

The veteran's does not have residuals of a left eye injury, 
which were incurred or aggravated during his active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2002 rating 
decision appealed and the May 2003 statement of the case, as 
well as the January 2002 letter to the veteran, notified him 
of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the January 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  In 
addition, the undersigned VLJ of the Board explained the 
duties to notify and assist mandated by the VCAA during the 
veteran's recent August 2004 Travel Board hearing.  See the 
transcript of the proceeding beginning on page 7 and 
continuing for several pages thereafter.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided a 
VA examination.  Also, he was provided several opportunities 
to submit additional evidence in support of his claim - 
including following the RO's January 2002 letter and his 
August 2004 hearing before the undersigned VLJ.  However, 
there is no indication that other evidence, specifically 
pertaining to his claim on appeal, needs to be obtained.  So 
the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the January 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection in August 2002.  
So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Huntington, and the RO did just that.  Consequently, there is 
no issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).



In this case, although the January 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of January 2002, the veteran 
was requested to respond within 60 days, but was informed 
that he had up to one year to submit evidence.  And, it has 
been more than one year since the January 2002 letter.  
Nonetheless, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his/her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service beyond its natural progression.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, after having determined the presence of a 
pre-existing condition, the Board must first determine 
whether there has been any measurable worsening of the 
disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Temporary or intermittent flare-ups of the pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as opposed to 
mere symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  Section 3.304(b) is therefore 
invalid and should not be followed.  See VAOPGCPREC 3-2003 
(July 16, 2003).



The veteran's July 1971 Report of Medical History for 
purposes of enlistment indicates that he wore glasses or 
contact lenses and that he had vision in both eyes.  He 
denied experiencing eye trouble.  The contemporaneous Report 
of Medical Examination indicates that clinical evaluation of 
his eyes, other than visual acuity and refraction was normal, 
despite left eye exotropia, which was not considered 
disabling.  His left eye distance vision was 20/200, 
corrected to 20/50.

In August 1971, the same month he began serving on active 
duty, the veteran was diagnosed with amblyopia.

In January 1972, the veteran was struck in the left eye with 
an abrasive object, namely steel wool.  Upon examination, he 
had a corneal abrasion, which was cleaned and he was given a 
patch to wear over his eye.  Upon follow-up evaluation, he 
had some subconjunctivitis hemorrhaging, but his fundus 
looked okay.  He related that he felt that his injury was 
mostly a scratch.  The examining provider noted that the 
veteran would be monitored for embedded fragments.  
Approximately 3 days following the injury, his eye began 
healing.  At 4 days, the subconjunctivitis hemorrhage started 
to clear up.  And at 6 days, his eye was considered to be 
"essentially cleared up" and he was returned to duty.

In March 1972, the veteran had unaided left eye visual acuity 
of 20/200, with refraction of 20/60.  Diagnoses included left 
eye exotropia and amblyopia.

The veteran's March 1973 Report of Medical History indicates 
that he wore glasses and had vision in both eyes.  He also 
reported a history of eye trouble.  An examining medical 
provider noted that the veteran reported having strabismus as 
a child, for which he underwent an operation at age 7.  The 
provider also noted that the veteran reported a history of 
myopia and astigmatism, corrected to 20/20.  The 
contemporaneous Report of Medical Examination, clinical 
evaluation of his eyes, other than visual acuity and 
refraction was normal.  His left eye distance visual acuity 
was 20/200, corrected to 20/70, and he was diagnosed with 
compound myopia with astigmatism.  

A December 2001 VA medical record states the veteran 
complained of a mild decrease in his distance vision during 
the previous 5 years.  He also complained of occasional 
flashes in his left eye, a few times per month, beginning a 
few years earlier, and that he had occasional floaters.  He 
denied experiencing diplopia or pain.  He reported a history 
of trauma to his left eye due to an injury by a metal plate 
in 1971, and stated that he had decreased vision in that eye 
since.  He also reported that his left eye exotropia was due 
to the injury.  Following an examination, the assessment was 
photopsia of the left eye; a history of blunt trauma to the 
left eye, with resulting exotropia and visual loss; left eye 
epiretinal membrane, which contributed to decreased visual 
acuity of the left eye; and bilateral hypertropia with left 
eye astigmatism and presbyopia.

An April 2002 report of contact indicates the veteran, in a 
telephone conversation with an RO employee, stated that his 
physician, Dr. Cohen, only provided him with an eye 
examination and not medical treatment.  The veteran also 
stated that Dr. Cohen was no longer practicing medicine, but 
that Dr. Cohen had told him that there was no treatment for 
his eye disorder.

In July 2002, the veteran was afforded a VA examination.  
According to the examination report, he stated that, in 1971, 
he had a blunt trauma of the left eye during service due to 
being hit with a steel wool pad, which resulted in a corneal 
abrasion.  He complained of decreased vision in his left eye 
since that time, but related that he did not "pay attention 
to it" until he was denied employment.  He denied 
experiencing diplopia and/or pain, and was unsure as to 
whether he had a turned left eye or decreased vision of the 
left eye prior to the aforementioned trauma in 1971.  
Following an examination, the assessment was that he had 
best-corrected distance visual acuity of 20/200 and normal 
visual fields.  The VA examiner noted that the veteran had a 
strabismic amblyopia in his left eye, which caused the 
reduction in vision.  The VA examiner opined that it was 
"remotely possible, but highly unlikely, that a traumatic 
injury [during his service] could have caused optic nerve 
damage, resulting in decreased visual acuity."  He further 
noted that there was no apparent left eye damage indicative 
of reduced left eye visual acuity.

The veteran was also provided a general medical VA 
examination in December 2002, at which time he again reported 
the in-service eye injury.  He also reported that he was 
unaware that he was blind in the left eye until 1997, 
when denied employment due to his decreased left eye vision.  
Despite the lack of a vision examination, the VA examiner's 
summary concluded that the veteran had blindness of the left 
eye and reiterated the veteran's contention that his 
blindness was due to the in-service left eye injury.  

In February 2003, the veteran was afforded a hearing before 
the RO.  According to the transcript, he testified as to his 
1971 left eye injury, wherein he was hit with a steel wool 
pad.  He also testified that he was diagnosed with an 
abrasion of the eye for which he was treated with a patch.  
In addition, he stated that he did not have any eye disorders 
prior to his service, except for a correctable astigmatism, 
and that he had decreasing vision since the 1971 injury.  He 
further stated that he was treated by a Dr. Cohen about a 
year or two after his service, for about 15 years, and that 
Dr. Cohen told him that his left eye disorder could not be 
treated, resulting an eventual total loss of vision in his 
left eye.  He also testified that he did not seek treatment 
again until about 1996, at which time he underwent an 
employment physical.

The veteran was also provided a hearing before the 
undersigned VLJ of the Board in August 2004.  The transcript 
shows that the veteran reiterated his previous testimony 
about the 1971 left eye injury due to steel wool.  He also 
acknowledged that he had eye problems as a child and that he 
did not have any other eye problems during his remaining 
period of service.  He stated that he received his first 
post-service eye examination in 1973 or 1974, related to his 
employment, and that he was first prescribed glasses at that 
time.  He also indicated that he did not seek treatment again 
until about two years after discharge, when he sought 
treatment from Dr. Cohen due to headaches, blurred vision, 
and "black dots" in his left eye.  


There is no persuasive medical nexus evidence of record 
indicating the veteran's current left eye disorder is a 
residual of the injury he sustained in service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  While the 
Board acknowledges that he had decreased vision during 
service and had a left eye injury in 1971, the medical 
evidence of record clearly indicates that his decreased 
vision, strabismus, and exotropia existed prior to service 
and that his decreased vision was due to compound myopia.  
And myopia (and presbyopia, too) is a type of 
refractive error, so it is not considered a disease for 
purposes of VA disability compensation and, consequently, 
cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9.  See, too, Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The only possible exception is if 
there is probative evidence of additional disability due to 
aggravation by superimposed disease or injury.  However, the 
objective medical evidence of record in this particular case 
does not indicate the veteran's vision appreciably worsened 
as a result of his in-service left eye corneal abrasion.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).

And, while the Board acknowledges that the veteran was 
treated during service for a corneal abrasion, the Board also 
points out that the July 2002 VA examiner clearly stated that 
it was, at best, highly unlikely that the veteran's left eye 
disorder was related to his in-service injury.  Further, 
although the medical provider in December 2001 concluded that 
the veteran's left eye injury resulted in exotropia and 
vision loss, this conclusion apparently was based largely, if 
not entirely, on the medical history as recounted by the 
veteran, himself, and not on an actual objective clinical 
examination in combination with an independent review of the 
relevant evidence on file.



In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  Here, there are.

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Here, the medical evidence of record clearly confirms the 
veteran's exotropia and decreased vision pre-existed his 
military service.  Likewise, the medical evidence of record 
clearly demonstrates that his corneal abrasion was a single, 
isolated incident (i.e., an acute injury), which resolved 
during his service.  See 38 C.F.R. § 3.303(b) (isolated 
findings are insufficient to establish chronicity).  
Furthermore, his service medical records are entirely 
unremarkable for evidence of any additional complaints or 
treatment for his left eye while on active duty, and his 
separation examination was normal.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  As such, the 
July 2002 VA examiner's opinion must be afforded 
significantly more probative weight (in comparison to the 
December 2001 statement) since the VA examiner's opinion was 
based on a review of the complete record, and not mere 
reliance on unsubstantiated allegations.  The July 2002 VA 
examiner not only considered the veteran's assertions and 
history, but undertook a personal evaluation.

Because the veteran is a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of his left eye condition, himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, 
Savage v. Gober 10 Vet. App. at 495-498, indicating that, 
even in situations of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current condition at issue to that symptomatology.  Id.  
Consequently, his allegations, alone, have no probative value 
without medical evidence substantiating them.  Hence, the 
most persuasive medical evidence of record indicates there is 
no etiological basis for linking his current left eye 
disorder to his military service.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  


ORDER

Service connection for residuals of a left eye injury is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



